MEMORANDUM **
Hector Enrique Alfaro-Fonseca, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and for abuse of discretion the denial of a motion to continue, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the agency’s adverse credibility finding because Alfaro-Fonseca’s testimony regarding his multiple departures from the United States was materially inconsistent with the single departure listed on his applica*12tion. See Shrestha v. Holder, 590 F.3d 1034, 1039-1044 (9th Cir.2010) (detailing this Court’s REAL ID adverse credibility standards); cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir.2003). Because Alfaro-Fonseca’s testimony was not credible and he did not provide sufficient supporting documentation of his physical presence in the United States during the statutory time period, substantial evidence supports the agency’s determination that he did not meet his burden of establishing continuous physical presence. See 8 U.S.C. § 1229b(b)(l)(A).
The IJ did not abuse his discretion in denying a continuance on the ground that Alfaro-Fonseca did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion for continuance for good cause shown).
Alfaro-Fonseca’s remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.